DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Response to Amendment

2.	The amendment filed on 06-03-2022 has been entered and considered.
Claims 1-19, 21-22, 24-28 and 30-33 are pending in this application.
Claims 20, 23 and 29 are canceled.
Claims 31-33 are newly added.
Claims 1-19, 21-22, 24-28 and 30-33 remain rejected as discussed below.
Claim Objections
3.	Claims 31-33 are objected to because of the following informalities:  
Claim 31 is objected to because it recites an order of transmission powers in terms of “a second transmission power” in line 4 without reciting “a first transmission power”.  Similar issue occurs in claim 32 line 6 in regard of “a second acknowledgement status”.  It is suggested to amend the claims to reflect the order to overcome the objection.
Claim 33 is objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the selection of a transmit power for the acknowledgement status based on a feedback type of the acknowledgement status and wherein one of them uses a side-link transmission power that is different than the transmission power stepped up according to the power step-up indication which is vague and indefinite because claim 1 from which claim 31 depends from recites the transmission of the acknowledgement status (regardless of the feedback type) at transmission power stepped up according to the power step-up indication (see the last limitation of claim 1).  Claim 31 creates contradiction with claim 1 from which claim 31 depends from and that renders claim 31 vague and indefinite and therefore it is not known the metes and the bounds of the claimed invention.  Similar issue occurs in claim 32 that also recites the transmission of the acknowledgement status based on the side-link transmission power that is different than the transmission power stepped up according to the power step-up indication.
Claim 33 is rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-17, 19, 21, 24-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO-2020/062044) in view of Higuchi et al (US 2010/0048236).
For claim 1, Chen discloses a method of wireless communication, comprising: receiving, at a user equipment (UE), a transmission power configuration for side-link channel transmissions, wherein the transmission power configuration includes a power step-up indication (see [0025]; receiving, at the RX UE, at least DCI that carries at least PC (power configuration) for SL (sidelink) indicating and/or including power adjustment/control (power step-up) for at least the RX UE), wherein the UE is connected to a connected UE via a side-link channel (see at least Fig.1a/b; RX UE (UE) is connected to a TX UE (connected UE) via a SL channel), wherein the connected UE is associated with a connected state with respect to a base station (see at least Fig.1a/b; TX UE is connected (connected state) to base station (BS) since it receives SL grant (S1) from the BS ([0009]; device (TX UE) is coupled to another device (BS) through a direct connection)), and wherein the UE is associated with an unconnected or idle state with respect to the base station (see at least Fig.1a/b; RX UE is associated with an unconnected or idle state with respect to the BS since there is no direct communication (no exchange of data) with the BS while at least the SL data being exchanged between the TX UE and RX UE via SL channel ([0009]; device  (RX UE) is connected to another device (BS) through an indirect connection (unconnected or idle state) via other device (TX UE))); receiving, at the UE, side-link transmissions from the connected UE via the side-link channel (see at least Fig.1B; S2 and/or [0025]; receiving SL data using SL channel); determining, by the UE, an acknowledgement status of the side-link transmissions (see at least Fig.1B; S3 and/or [0025]; prior to transmitting A/N (ACK/NACK status) via SL channel); and transmitting, by the UE, the acknowledgement status to the connected UE via the side-link channel at a transmission power stepped up according to the power step-up indication (see at least [0025]; transmitting A/N (ACK/NACK status) (at least Fig.1B; S3) using power adjustment (power capped by a power based on Uu link) so that both BS and Tx UE can receive SL transmissions (at least NACK)).  Chen discloses all the claimed subject matter with the exception of explicitly disclosing that the power step-up indication is determined by current transmission conditions.  However, Higuchi discloses that the power step-up indication is determined by current transmission conditions (see at least Fig.4 and/or [0047]-[0049]; use of reported CQI (current TX conditions) to determine/adjust the step-up transmission power(s) (PTX) accordingly).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Higuchi into the method of Chen for the purpose of at least adaptively changing/adjusting the transmission power according to the current transmission conditions in order to at least have a reliable communication.
For claim 2, Chen further discloses wherein the transmission power configuration includes one or more of: a different reference signal indication for the transmitting the acknowledgement status; or different fractional power control parameters for the transmitting the acknowledgement status (see at least [0025]; DCI (power configuration) indicating power adjustment (signal indication or power control parameter) controlled by gNB that will be used for transmitting the acknowledgement status so that both gNB and Tx UE can receive the status (at least NACK)).
For claim 3, Chen further discloses wherein the transmission power configuration is received from one of: the connected UE or the base station (see at least [0025]; DCI from BS).
For claim 4, Chen further discloses wherein the transmission power configuration received from the base station is received via one of: radio resource control (RRC) signaling; a medium access control (MAC) control element (MAC-CE); a downlink control information (DCI) message; or a side-link control information (SCI) message (see at least [0025]; DCI from BS).
For claim 5, Chen further discloses wherein the power step-up indication includes one of: a power selection algorithm with instruction for the UE to select the transmission power as a maximum transmit power between a side-link power based on the side-link channel and a direct-link power based on a direct-link channel; or a step-up power offset for the UE to add to the side-link power (see at least [0025]; transmit power capped by a maximum power based on Uu link (direct link) and/or increasing the transmission power (offset) of SL data based on channel condition so that both BS and Tx UE can receive SL transmissions (at least NACK)).
For claim 6, Chen further discloses determining the acknowledgement status as a negative acknowledgement (NACK) in response to the side-link transmissions being unsuccessfully received; and determining the acknowledgement status as an acknowledgement (ACK) in response to the side-link transmissions being successfully received (see at least [0014] and/or [0017] and/or [0025]; use of A/N (ACK/NACK), wherein transmitting an ACK when successful transmissions are received and NACK when unsuccessful transmissions are received).
For claim 7, Chen further discloses transmitting the acknowledgement status at the transmission power stepped up according to the power step-up indication in response to determination of the NACK (see at least [0025]; the NACK will be transmitted according to the power adjustment/control so that both BS and Tx UE can receive the at least NACK).
For claim 8, Chen further discloses receiving, at the UE, retransmission of the side-link transmissions, wherein the retransmission is received via one of: a direct retransmission from the base station; a side-link retransmission from the connected UE; or multi-transmission-reception point (TRP) retransmissions including the direct retransmission from the base station and the side-link retransmission from the connected UE (see at least [0024]; retransmission of SL data via one (BS or Tx UE) or both (TRP) SL (Tx UE) and Uu link  (BS)).
For claim 9, Chen further discloses wherein the direct retransmission from the base station is received via one of: a direct transmission channel from the base station; or an emulated side-link channel from the base station (see at least [0022]; retransmission of SL data via at least Uu (direct) link from (BS)).
For claim 10, Chen further discloses determining, by the UE, a retransmission acknowledgement status for each of the TRP retransmissions; and transmitting, by the UE, the retransmission acknowledgement status to the connected UE via the side-link channel (see at least [0024]; retransmission of SL data via both (TRP): SL  (Tx UE) and Uu link  (BS) and/or at least [0014] and/or [0017]; use of ACK/NACK (status) for successful/unsuccessful reception of SL data at the UE).
For claim 11, Chen further discloses wherein the retransmission acknowledgement status is transmitted via the side-link channel at the transmission power stepped up according to the power step-up indication within the transmission power configuration (see at least [0025] and/or [0024]; when at least due to poor channel conditions and reception of the power adjustment (step-up), the ACK/NACK (status) will be transmitted according to the power adjustment via at least SL channel).
For claim 12, Chen discloses a method of wireless communication, comprising: receiving, at a user equipment (UE) from a base station in a connected state with the UE (see at least Fig.1a/b; TX UE is connected (connected state) to base station (BS) since it receives at least SL grant (S1) from the BS ([0009]; device (TX UE) is coupled to another device (BS) through a direct connection)), a transmission power configuration for side-link channel transmissions, wherein the transmission power configuration includes a power step-up indication (see at least Fig.1a/b and/or [0025]; receiving, at the TX UE, at least DCI that carries at least PC (power configuration) for SL (sidelink) indicating and/or including power adjustment/control (power step-up) for at least the TX UE), wherein the UE is connected to an unconnected UE via a side-link channel (see at least Fig.1a/b; TX UE is connected to a RX UE via a SL channel) and wherein the unconnected UE is associated with an unconnected or idle state with respect to the base station (see at least Fig.1a/b; RX UE is associated with an unconnected or idle state with respect to the BS since there is no direct communication (no exchange of data) with the BS while at least the SL data being exchanged between the TX UE and RX UE via SL channel ([0009]; device  (RX UE) is connected to another device (BS) through an indirect connection (unconnected or idle state) via other device (TX UE)); receiving, by the UE, a schedule for side-link transmissions to the unconnected UE (see at least Fig.1a/b S1 and/or [0027]; receiving SL grant); and transmitting, by the UE, the side-link transmissions to the unconnected UE at a transmission power stepped up according to the power step-up indication (see at least [0025] and/or Fig.1b S2 and/or S3; transmitting at least SL transmissions using power adjustment (power capped by a power based on Uu link) so that both BS and Tx UE can receive SL transmissions).  Chen discloses all the claimed subject matter with the exception of explicitly disclosing that the power step-up indication is determined by current transmission conditions.  However, Higuchi discloses that the power step-up indication is determined by current transmission conditions (see at least Fig.4 and/or [0047]-[0049]; use of reported CQI (current TX conditions) to determine/adjust the step-up transmission power(s) (PTX) accordingly).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Higuchi into the method of Chen for the purpose of at least adaptively changing/adjusting the transmission power according to the current transmission conditions in order to at least have a reliable communication.
For claim 13, Chen further discloses wherein the transmission power configuration is received from the base station via one of: radio resource control (RRC) signaling; a medium access control (MAC) control element (MAC-CE); a downlink control information (DCI) message; or a side-link control information (SCI) message (see at least [0025]; DCI from BS).
For claim 14, Chen further discloses wherein the power step-up indication includes one of: a power selection algorithm with instruction for the UE to select the transmission power as a maximum transmit power between a side-link power based on the side-link channel and a direct-link power based on a direct-link channel; or a step-up power offset for the UE to add to the side-link power (see at least [0025]; transmit power capped by a maximum power based on Uu link (direct link) and/or increasing the transmission power (by offset) of SL data based on channel condition so that both BS and Tx UE can receive SL transmissions (at least NACK)).
For claim 15, Chen further discloses determining, by the UE, that a retransmission procedure is available for the side-link transmissions, wherein the transmitting according to the step-up power indication is in response to availability of the retransmission procedure (see at least [0025] and/or [0027]; determining and performing retransmission according to the SL power (step-up)).
For claim 16, Chen further discloses receiving, at the UE, a retransmission schedule from the base station to configure retransmission of the side-link transmissions via the side-link channel, wherein the retransmission schedule is received in response to a negative acknowledgement (NACK) received on the side-link channel from the unconnected UE (see at least [0027]; performing retransmission in SL by receiving SL grant (retransmission schedule) in response of NACK (Fig.1b; S3)).
For claim 17, Chen further discloses receiving, at the UE, a retransmission acknowledgement status for each transmission of multi-transmission-reception point (TRP) retransmissions, wherein the TRP retransmissions include the retransmission of the side-link transmissions and a direct retransmission from the base station (see at least [0024]; retransmission of SL data via both (TRP): SL  (Tx UE) and Uu link  (BS) and/or at least [0014] and/or [0017]; use of ACK/NACK (status) for successful/unsuccessful reception of SL data at the UE); and signaling, by the UE, the retransmission acknowledgement status for the each transmission to the base station (see at least [0023]; signaling the ACK/NACK to BS and/or see at least [0025] and/or Fig.1b S2 and/or S3; transmitting at least SL transmissions using power adjustment (power capped by a power based on Uu link) so that at least BS can receive SL transmissions (at least NACK)).
For claim 19, Chen further discloses a method of wireless communication, comprising: signaling, by a base station, a side-link power configuration identifying a power step-up indication for transmissions via a side-link channel (see at least Fig.1a/b and/or [0025]; transmitting/singling at least DCI that carries at least PC (power configuration) for SL (sidelink) indicating/identifying power adjustment/control (step-up indication) to control transmission power of SL (sidelink channel) transmissions (SL power)); detecting, by the base station, an acknowledgement status transmitted by an unconnected user equipment (UE) via the side-link channel, wherein the acknowledgement status is in response to side-link transmissions (see at least [0025]; detecting, by the BS, the NACK (see at least Fig.1b; S3) transmitted from the RX UE (unconnected UE) via the SL channel according to the power adjustment/control so that both BS and Tx UE can receive the NACK in response to SL data) between a connected UE, in a connected state with the base station (see at least Fig.1a/b; TX UE is connected (connected state) to base station (BS) since it receives at least SL grant (S1) from the BS ([0009]; device (TX UE) is coupled to another device (BS) through a direct connection)), and the unconnected UE, in an unconnected state with the base station (see at least Fig.1a/b; RX UE is associated with an unconnected or idle state with respect to the BS since there is no direct communication (no exchange of data) with the BS while at least the SL data being exchanged between the TX UE and RX UE via SL channel ([0009]; device  (RX UE) is connected to another device (BS) through an indirect connection (unconnected state) via other device (TX UE)); and enabling, by the base station, a retransmission of the side-link transmissions in response to the acknowledgement status being a negative acknowledgement (NACK) (see at least Fig.1b: S4 and/or [0022] and/or [0025] and/or [0027]; retransmission, when receiving NACK, by BS (gNB)).  Chen discloses all the claimed subject matter with the exception of explicitly disclosing that the power step-up indication is determined by current transmission conditions.  However, Higuchi discloses that the power step-up indication is determined by current transmission conditions (see at least Fig.4 and/or [0047]-[0049]; use of reported CQI (current TX conditions) to determine/adjust the step-up transmission power(s) (PTX) accordingly).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Higuchi into the method of Chen for the purpose of at least adaptively changing/adjusting the transmission power according to the current transmission conditions in order to at least have a reliable communication.
For claim 21, Chen further discloses wherein the side-link power configuration is applicable to one or both of: the side-link transmissions from the connected UE to the unconnected UE; and side-link feedback transmissions from the unconnected UE to the connected UE (see at least [0024] and/or [0025] and/or [0027]; transmissions (SL data and/or ACK/NACK (feedback)) using the SL power).
For claim 24, Chen further discloses wherein the enabling the retransmission of the side-link transmissions includes identifying the side-link transmissions and one of: transmitting, by the base station, the retransmission directly to the unconnected UE; or scheduling, by the base station, a multi-transmission-reception point (TRP) retransmission including transmission of the retransmission by the base station directly to the unconnected UE and transmission of the retransmission by the base station to the unconnected UE (see at least [0024]-[0025]; retransmission of identified SL data via one or both (TRP) SL (Tx UE) and Uu link  (BS)).
For claim 25, Chen further discloses wherein the transmitting the retransmission directly to the unconnected UE includes transmitting via one of: a direct transmission channel from the base station; or an emulated side-link channel from the base station (see at least [0022]; retransmission of SL data via at least Uu (direct) link from (BS)).
For claim 26, Chen further discloses wherein the identifying the side-link transmissions includes one of: detecting the side-link transmissions transmitted by the connected UE at a transmission power stepped up according to the power step-up indication within the side-link power configuration; or detecting the side-link transmissions transmitted by the connected UE at the transmission power configured for the side-link channel (see at least [0025] and/or Fig.1a/b: S2; detecting SL data according to at least the SL power).
Claims 28 and 30 are rejected for same reasons as claims 1 and 8, respectively (see Chen: at least 0036]-[0040]; UE includes at least processor and memory).
6.       Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Higuchi and further in view of Kwak et al (US 2020/0252167).  
For claim 31, Chen further discloses selecting a transmit power for the acknowledgement status, wherein the transmit power corresponds to one of the transmission power stepped up according to the power step-up indication or a second side-link transmission power (see at least [0025]; transmitting A/N (ACK/NACK status) (at least Fig.1A/B; S3) using selective power adjustment (power capped by a power based on Uu link) so that both BS and Tx UE can receive the NACK).   Chen in view of Higuchi discloses all the claimed subject matter with the exception of explicitly disclosing selecting a transmit power for the acknowledgement status based on a feedback type of the acknowledgement status that are different (than the transmission power stepped up according to the power step-up indication).  However, Kwak discloses selecting a transmit power for the acknowledgement status based on a feedback type of the acknowledgement status that are different (see at least [0141]; the setting of different transmission power according to the type of feedback (ACK or NACK)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kwak into the method of Chen in view of Higuchi, as a matter of design choice, for the purpose of at least adjusting ACK/NACK transmission power depending on at least the service types, latency and/or reliability requirements.
For claim 32, Chen further discloses wherein the acknowledgement status is transmitted at the transmission power stepped up according to the power step-up indication in response to the acknowledgement status corresponding to a negative acknowledgement (NACK) of the side-link transmissions (see at least [0025]; transmitting A/N (NACK status) (at least Fig.1A/B; S3) using power adjustment (power capped by a power based on Uu link) so that both BS and Tx UE can receive the NACK), and further including: receiving a retransmission of the side-link transmissions (see at least Fig.1A; S5; receiving SL data re-Tx); determining, by the UE, a second acknowledgement status of the retransmission (see at least Fig.1A; S6: ACK); and in response to the second acknowledgement status corresponding to an acknowledgement (ACK) of the retransmission, transmitting the second acknowledgement status to the connected UE via the side-link channel (see at least Fig.1A; S6).  Chen in view of Higuchi discloses all the claimed subject matter with the exception of explicitly disclosing transmitting the second acknowledgement status based on a different (second) side-link transmission power.  However, Kwak discloses selecting a transmit power for the acknowledgement status based on a feedback type of the acknowledgement status that are different (side-link transmission power) for transmission (see at least [0141]; the setting of different transmission power according to the type of feedback (ACK or NACK)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kwak into the method of Chen in view of Higuchi, as a matter of design choice, by adjusting the transmission power of the ACK transmitted via SL channel to be different than the NACK for the purpose of at least adjusting ACK/NACK transmission power depending on at least the service types, latency and/or reliability requirements.
 For claim 33, Chen further discloses wherein the UE transmits the acknowledgement status at the transmission power stepped up according to the power step-up indication to enable the base station to receive the acknowledgement status while the UE is associated with the unconnected or idle state with respect to the base station (see at least [0025]; transmitting A/N (NACK status) (at least Fig.1A/B; S3) using power adjustment (power capped by a power based on Uu link) so that both BS and Tx UE can receive at least NACK (acknowledgement status)), and wherein the UE receives the retransmission of the side-link transmission directly from the base station (see at least Fig.1B; receiving SL data Re-Tx (retransmission) directly from BS (S4)).
7.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Higuchi and further in view of Khoryaev et al (US 2018/0146494).
For claim 18 Chen further discloses the reception of control (transmission power configuration) signaling by the UE from the base station (see at least [0025]; receiving DCI (transmission power configuration) at the UE).  Chen in view of Higuchi discloses all the claimed subject matter with the exception of explicitly disclosing signaling, by the UE, transmission power configuration (DCI) to the unconnected UE via the side-link channel.  However, Khoryaev discloses forwarding (signaling), by the UE, the control signaling (at least DCI) to the unconnected UE via the side-link channel (see at least Fig.4 and/or [0068]; signaling, received control signaling (at least sidelink DCI), from eNB at UE to the other UE (unconnected) via sidelink channel).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Khoryaev into the method of Chen in view of Higuchi for the purpose of at least reducing control signaling transmitted by the eNB and therefore at least saving cellular network resources.
8.      Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Higuchi and further in view of Luo et al (WO 2020/164071).
For claim 22, Chen further discloses obtaining, by the base station, a channel condition report associated with the side-link transmissions from the connected UE to the unconnected UE (see at least [0025] and/or [0027]; retransmission based on at least channel condition (pathloss) of SL received/reported by/to gNB); and identifying, by the base station, a side-link power configuration applicability to the side-link transmissions from the connected UE to the unconnected UE in response to the channel condition report (see at least [0025] and/or [0027]; power control based on channel condition (pathloss)).  Chen in view of Higuchi discloses all the claimed subject matter with the exception of explicitly disclosing the channel condition report indicating a channel quality below a threshold quality level.  However, Luo discloses the use of threshold when measuring sidelink channel condition (see at least pg.6 lines 28-29; pre-configure sidelink link quality threshold and/or Fig.6 and/or pgs.10-11; use of threshold in sidelink measurement).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Luo into the method of Chen in view of Higuchi by performing sidelink measurement using sidelink link quality threshold for the purpose of at least triggering the allocation of sidelink resources in accordance with the result. 
9.      Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Higuchi and further in view of Nguyen et al (US 2016/0037322).
For claim 27, Chen further discloses allocating, by the base station, side-link communications for one or both of: the side-link transmissions from the connected UE to the unconnected UE and side-link feedback transmissions from the unconnected UE to the connected UE (see at least [0024]; HARQ retransmission (SL data and ACK/NACK) for sidelink channel that includes SL grant allocation (at least [0027])), wherein the signaling, the detecting, and the enabling are performed in response to the allocating (see at least Fig.1b; S2-S4 are performed in response of S1 and/or [0024]; HARQ retransmission in response to allocation ([0027]; SL grant)).  Chen in view of Higuchi discloses all the claimed subject matter with the exception of explicitly disclosing allocation transmissions (sidelink data/feedback) to a secondary uplink (SUL).  However, Nguyen discloses allocating D2D resources for transmission to a secondary uplink (see at least [0035]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nguyen into the method of Chen in view of Higuchi for the purpose of at least improving system throughput and hence overall cell spectral efficiency.
Response to Arguments
10.	Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive.  Throughout the Remarks pgs.11-15, the Applicant repeatedly argues that the connection states of the TX UE and RX UE of Chen are different than the claimed UEs with respect to the base station.  However, the examiner disagrees because the terms “connected state” and/or “unconnected or idle state” with respect to the base station are very broad (not defined) and if a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984). In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  Therefore, claims are given their broadest reasonable interpretation The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, and just for the sake of argument, the claimed “unconnected or idle state with respect to base station” for example does not mean that there is no communication between the base station and the UE in the unconnected or idle state since at least the claims 8-9, 24-25, 30 and/or 33 of the instant application recite that the base station transmits the retransmission of SL directly to the unconnected UE that receives that retransmission and which means that even if the UE is in the claimed unconnected or idle state with respect to the BS, it still can receive transmissions from the BS.  Therefore, claims are given their broadest reasonable interpretation The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It must be noted that "Claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969)."   Finally, Chen discloses wherein the UE is connected to a connected UE via a side-link channel and which can be seen at least Fig.1a/b where the RX UE is connected to a TX UE via a SL channel and further discloses wherein the connected UE is associated with a connected state with respect to a base station and which can be seen in at least Fig.1a/b where TX UE is connected (connected state) to base station (BS) since it receives SL grant (S1) from the BS.  Also, Chen discloses in [0009] that a device (TX UE) is coupled to another device (BS) through a direct connection.  Similarly, Chen additionally discloses wherein the UE is associated with an unconnected or idle state with respect to the base station and which can be seen in at least Fig.1a/b where RX UE is associated with an unconnected or idle state with respect to the BS since there is no direct communication (no exchange of data) with the BS while at least the SL data being exchanged between the TX UE and RX UE via SL channel and wherein also [0009] shows that a device  (RX UE) is connected to another device (BS) through an indirect connection (unconnected or idle state) via other device (TX UE).  Also must be noted is "In addition, the law of anticipation does not require that a reference "teach" what an appellant's disclosure teaches. Assuming that reference(s) is properly "prior art," it is only necessary that the claims "read on" something disclosed in the reference(s), i.e., all limitations of the claim are found in the reference, or "fully met" by it. Kalman v. Kimberly-Clark Corp., 71 3 F.2d 760, 772, 21 8 USPQ 781,789 (Fed. Cir. 1983). 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467